United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1606
Issued: November 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 27, 2013 appellant filed a timely appeal from the April 2, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying his claim for compensation
for traumatic injury. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a right shoulder injury
due to an incident in the performance of duty on October 21, 2012, as alleged.
FACTUAL HISTORY
On October 25, 2012 appellant, then a 43-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging that he sustained an injury to the right shoulder in the performance of his
1

5 U.S.C. § 8101 et seq.

duties on October 21, 2012. He stated that his injury occurred when he was performing patient
care and the patient inadvertently struck him in the right shoulder.2
In progress notes dated October 22, 2012, Dr. David Chang, a family practitioner, stated
that appellant’s original injury date was August 26, 2012 and described the incident as an injury
to the right shoulder while transferring a patient from a wheelchair. He also stated that appellant
had been progressing well with physical therapy until October 21, 2012, when a patient almost
fell and grabbed onto his right arm.
In progress notes dated November 5, 2012, Dr. Jason Brayley, a Board-certified family
physician, stated that appellant was being seen for evaluation of a right shoulder injury sustained
on July 26, 2012. In reference to the incident giving rise to the original injury, he stated that
appellant sustained a right shoulder injury when attempting to transfer a patient from a
wheelchair. Dr. Brayley also stated that appellant had been going to physical therapy and was
doing well until another patient fell forward directly onto his right shoulder. He did not note the
date of this later incident in his progress note dated November 5, 2012, but in a Form CA-17
duty status report dated December 3, 2012, he noted that the date of injury was October 21, 2012
and that it occurred when appellant braced a patient from falling. In an insurer activity
prescription form dated November 11, 2012, Dr. Brayley recommended that appellant work a
modified-duty position from November 2 to December 14, 2012, stating his key objective
finding that appellant had weakness and reduced range of motion in his right shoulder.
In progress notes dated December 18, 2012, Dr. Brayley stated that appellant was being
seen for a follow-up evaluation of right shoulder pain. He noted that he had seen him in
November, but did not describe the incidents giving rise to appellant’s injury. Appellant also
submitted physical therapy notes dating from November 8 to December 23, 2012.
By letter dated February 28, 2013, OWCP requested additional medical evidence from
appellant on the grounds that he had not submitted sufficient evidence to establish a causal
relationship between the October 21, 2012 incident and his claimed injury. It afforded him 30
days to submit this additional evidence.
Appellant submitted an authorization request for physical therapy dated March 7, 2013.
By decision dated April 2, 2013, OWCP denied appellant’s claim for traumatic injury to
the right shoulder on the grounds that the medical evidence submitted was not sufficient to
establish that his claimed injury was causally related to the accepted work-related incident of
October 21, 2012. It accepted that he was a federal civilian employee who filed a timely claim;
that the October 21, 2012 incident occurred as described; that a medical condition had been
diagnosed; and that appellant was in the performance of duty at the time of the incident.

2

The Board notes that on August 29, 2012 appellant had previously filed a traumatic injury claim (Form CA-1)
relating to a right shoulder condition, under claim number xxxxxx905. The date of injury for this claim was
August 26, 2012.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury4 was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.6
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.7 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.8 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.9
ANALYSIS
Appellant alleged that, on October 21, 2012, he sustained an injury to the right shoulder
when he was performing patient care and the patient inadvertently struck him. OWCP accepted
that he was a federal civilian employee who filed a timely claim; that the October 21, 2012
3

5 U.S.C. §§ 8101-8193.

4

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events of incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

T.H., 59 ECAB 388, 393 (2008); see Steven S. Saleh, 55 ECAB 169, 171-72 (2003); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
6

Id. See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

7

See J.Z., 58 ECAB 529, 531 (2007); Paul E. Thams, 56 ECAB 503, 511 (2005).

8

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

9

James Mack, 43 ECAB 321, 329 (1991).

3

incident occurred as described; that a medical condition had been diagnosed; and that appellant
was in the performance of duty at the time of the incident. The Board finds that appellant failed
to meet his burden of proof to provide sufficient medical evidence establishing that he sustained
an injury as a result of the October 21, 2012 employment incident.
Appellant submitted progress notes dated October 22, 2012 from Dr. Chang who stated
that appellant’s original injury date was August 26, 2012, and described the incident as an injury
to the right shoulder while transferring a patient from a wheelchair. Dr. Chang also noted that
appellant had been progressing well with physical therapy until October 21, 2012, when a patient
almost fell and grabbed onto appellant’s right arm.10 The Board notes that Dr. Chang provided
findings on examination, a firm diagnosis of right shoulder strain and a description of the
October 21, 2012 employment incident. Dr. Chang did not, however, offer an opinion as to
whether the October 21, 2012 employment incident caused or aggravated appellant’s condition.
A physician must provide a narrative description of the identified employment incident and a
reasoned opinion on whether the employment incident described caused or contributed to
appellant’s diagnosed medical condition.11 Accordingly, Dr. Chang’s opinion is insufficient to
establish appellant’s claim.
Appellant also submitted reports and forms from Dr. Brayley. In progress notes dated
November 5, 2012, Dr. Brayley stated that appellant sustained a right shoulder injury when
attempting to transfer a patient from a wheelchair. He also noted that appellant had been going
to physical therapy and was doing well until another patient fell forward directly onto his right
shoulder. Dr. Brayley did not state the date of this later incident in his progress note dated
November 5, 2012. He diagnosed appellant with multifactorial right shoulder pain and evidence
of mild acromioclavicular degenerative joint disease and a possibility of small anterior labral
tearing. In a Form CA-17 duty status report dated December 3, 2012, Dr. Brayley noted that the
date of injury was October 21, 2012 and that it occurred when appellant braced a patient from
falling, but did not state which part of the body was affected. In an insurer activity prescription
form dated November 11, 2012, he recommended that appellant work a modified-duty position
from November 2 to December 14, 2012, stating his key objective finding that appellant had
weakness and reduced range of motion in his right shoulder. In progress notes dated
December 18, 2012, Dr. Brayley stated that appellant was being seen for a follow-up evaluation
of right shoulder pain. He noted that he had seen appellant in November, but did not describe the
incidents giving rise to appellant’s injury. Dr. Brayley diagnosed appellant with right shoulder
pain with prior evidence of mild rotator cuff impingement, with concurrent subacromial bursitis
and some evidence of mild acromioclavicular degenerative joint disease.
The Board notes that, like Dr. Chang, Dr. Brayley provided findings on examination, a
firm diagnosis, and descriptions of the October 21, 2012 employment incident, but failed to offer
an opinion explaining how the employment incident caused or aggravated appellant’s condition.
Dr. Brayley merely described the incident alleged to have caused or aggravated appellant’s
10

The Board notes that Dr. Chang’s report references another traumatic injury claim, case no. xxxxxx905, that
was being developed at the same time as this claim and that the other claim was for an incident alleged to have
injured the same member on August 26, 2012.
11

John W. Montoya, 54 ECAB 306, 308 (2003).

4

diagnosed condition without offering an explanation of how the incident resulted in such
condition. The Board has found that medical evidence that does not offer any opinion regarding
the cause of an employee’s condition is of limited probative value on the issue of causal
relationship.12 Dr. Brayley’s reports and forms, therefore, also fail to establish causal
relationship.
Appellant also submitted progress notes by physical therapists. The Board has noted,
however, that physical therapists are not physicians as defined under FECA, and therefore, these
notes are of no probative value.13
The Board finds that the record does not contain sufficient medical evidence to establish
appellant’s claim, because he did not meet his burden of proof to establish that his right shoulder
condition was causally related to the October 21, 2012 employment incident.
Appellant submitted new evidence on appeal. The Board lacks jurisdiction to review
evidence for the first time on appeal.14 Appellant may submit new evidence or argument with a
written request for reconsideration to OWCP within one year of this merit decision, pursuant to 5
U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that his right shoulder condition was
causally related to the October 21, 2012 employment incident.

12

R.E., Docket No. 10-679 (issued November 16, 2010); K.W., 59 ECAB 271, 280 (2007).

13

See 5 U.S.C. § 8101(2); Vickey C. Randall, 51 ECAB 357, 360 n.4 (2000).

14

20 C.F.R. § 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the April 2, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 20, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

